Name: Commission Regulation (EEC) No 14/84 of 4 January 1984 amending Regulations (EEC) No 1107/68, (EEC) No 2496/78, (EEC) No 1402/83, (EEC) No 1441/83 and (EEC) No 2769/83 with regard to the detailed rules for the granting of private storage aid for certain cheeses
 Type: Regulation
 Subject Matter: distributive trades;  agricultural policy;  processed agricultural produce
 Date Published: nan

 5. 1 . 84 Official Journal of the European Communities No L 3/ 13 COMMISSION REGULATION (EEC) No 14/84 of 4 January 1984 amending Regulations (EEC) No 1107/68 , (EEC) No 2496/78 , (EEC) No 1402/83, (EEC) No 1441/83 and (EEC) No 2769/83 with regard to the detailed rules for the granting of private storage aid for certain cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the provision in question was inserted into the abovementioned Regulations by means of Regula ­ tion (EEC) No 2793/83, which entered into force on 1 0 October 1 983 ; whereas the same date should there ­ fore be laid down for the application of this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Articles 6 (7), 8 (5) and 9 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 17 (2) of Regulation (EEC) No 1107/68 : 'By way of derogation from the first indent of Article 16 ( 1 ) (d), when the period of 90 days speci ­ fied in the first subparagraph has elapsed, the storer may remove all or part of the batch under contract . The minimum quantity that may be removed shall be 200 cheeses.' Whereas under the second indent of Article 2 ( 1 ) (e) of Commission Regulation (EEC) No 1402/83 of 1 June 1983 laying down detailed rules for the granting of private storage aid for long-keeping cheeses during the 1 983/84 milk year (3), as amended by Regulation (EEC) No 2793/83 (4), changes in the composition of the batch under contract that may be authorized by the intervention agency are limited to the removal or replacement of cheese which has deteriorated ; whereas application of this restriction after the end of the minimum storage period appears to be excessive ; whereas it should consequently be made possible to remove part of a batch under contract from storage after the minimum period has elapsed without losing entitlement to aid for the entire batch ; whereas the provision in question also appears in Commission Regulation (EEC) No 1107/68 of 27 July 1968 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano-Reggiano cheeses (s), in Commission Regulation (EEC) No 2496/78 of 26 October 1978 on detailed rules for the granting of private storage aid for Provolone cheese (6), in Commission Regulation (EEC) No 1441 /83 of 3 June 1983 introducing private storage aid for Pecorino Romano cheese 0, all three amended by Regulation (EEC) No 2793/83, and Commission Regulation (EEC) No 2769/83 of 4 October 1983 introducing private storage aid for Kefalotyri and Kasseri cheeses (8) ; whereas the same change should therefore be made in these four Regulations ; Article 2 &gt; The following paragraph 3 is hereby added to Article 3 of Regulation (EEC) No 2496/78 : '3 . By way of derogation from the second indent of Article 2 ( 1 ) (f), when the period of 60 days specified in paragraph 1 has elapsed, the storer may remove all or part of the batch under contract. The minimum quantity that may be removed shall be 500 kilograms. The Member States may, however, increase this quantity to two tonnes.' Article 3 The second subparagraph of Article 4 (2) of Regulation (EEC) No 1 -402/83 is hereby replaced by the following : 'By way of derogation from the second indent of Article 2 ( 1 ) (e), when the period of 90 days speci ­ fied in the first subparagraph has elapsed and the (') OJ No L 148, 28 . 6 . 1968, p. 13 . (J) OJ No L 163, 22. 6 . 1983, p. 56. 0 OJ No L 143, 2. 6 . 1983, p. 19 . (') OJ No L 274, 7 . 10 . 1983, p. 16 . 0 OJ No L 184, 29 . 7 . 1968, p. 29 . (6) OJ No L 300, 27. 10 . 1978 , p. 24. 0 OJ No L 146, 4 . 6 . 1983 , p. 12 . (8 ) OJ No L 272, 5 . 10 . 1983, p. 16 . No L 3/ 14 Official Journal of the European Communities 5. 1 . 84 Article 5 Article 3 (3) of Regulation (EEC) No 2769/83 is hereby replaced by the following : '3 . The aid payable may not exceed an amount corresponding to 150 days' storage under contract terminating before 1 March 1984. By way of dero ­ gation from the third indent of Article 2 ( 1 ) (d), when the period of 60 days specified in paragraph 2 has elapsed, the storer may remove all or part of the batch under contract. The minimum quantity that may be removed shall be 500 kilograms. The Member States may, however, increase this quantity to two tonnes . The date of the start of operatons to remove cheese covered by the contract shall not be included in the period of storage under contract.' period for withdrawal referred to in Article 3 (2) has begun, the storer may remove all or part of the batch under contract. The minimum quantity that may be removed shall be 500 kilograms. The Member States may, however, increase this quantity to two tonnes. The date of the start of operations to remove cheese covered by the contract shall not be included in the period of storage under contract.' Article 4 Article 3 (3) of Regulation (EEC) No 1441 /83 is hereby replaced by the following : '3 . The aid payable may not exceed an amount corresponding to 150 days' storage under contract terminating before 1 March 1984. By way of dero ­ gation from the second indent of Article 2 ( 1 ) (d), when the period of 60 days specified in paragraph 2 has elapsed, the storer may remove all or part of the batch under contract. The minimum quantity that may be removed shall be 500 kilograms. The Member States may, however, increase this quantity to two tonnes . The date of the start of operations to remove cheese covered by the contract shall not be included in the period of storage under contract.' Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 10 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 January 1984. For the Commission Poul DALSAGER Member of the Commission